 



EXHIBIT 10.1
(LULULEMON ATHLETICA LOGO) [o39470o3947000.gif]
February 19, 2008
PERSONAL & CONFIDENTIAL
Mr. Mike Tattersfield
9016 Tartan Fields Drive
Dublin, Ohio 43017
Dear Mike:

Re:   Cessation of Employment with lululemon athletica inc.

This will confirm our mutual agreement to end your employment relationship with
lululemon athletica inc. (the “Company”) on the following terms and conditions:

1.   You will resign from your employment with the Company effective
immediately. Your last day of work will be April 4, 2008.   2.   Upon your
direction, you will either continue to receive your regular salary of
$392,111.00 CDN in regular, bi-weekly instalments for a twelve (12) month period
commencing April 5, 2008 or receive your regular salary as a lump sum payment on
April 5, 2009. You will continue to be eligible to participate in the tax
equalization program not to exceed $35,000.00 USD for the twelve (12) month
period commencing April 5, 2008.   3.   The Company will provide for the cost of
family medical benefits coverage, under a mutually agreed to medical insurance
provider, for a twelve (12) month period commencing April 5, 2008.   4.   In
return for the consideration outlined at paragraphs 1 - 3 above, you will
execute the Full and Final Release attached hereto as Schedule “A”, including
the Confidentiality, Non-Disparagement, Non-Competition and Non-Solicitation
provisions.

Mike, we thank you for your service to lululemon athletica inc. and wish you the
best of luck in your future endeavours.
Yours very truly,
lululemon athletica inc.
Per:
/s/ John E. Currie
John E. Currie
Chief Financial Officer
(LETTERHEAD BOTTOM) [o39470o3947001.gif]





--------------------------------------------------------------------------------



 



(LULULEMON ATHLETICA LOGO) [o39470o3947000.gif]
SCHEDULE “A”
FULL AND FINAL RELEASE
This full and final release (the “Release”) is made and entered into as of this
19th day of February, 2008 between lululemon athletica inc. (the “Company”) and
Mike Tattersfield (the “Executive”).
     WHEREAS the Company and the Executive wish to agree to a mutually
beneficial course of conduct and communication regarding the Executive’s
employment with the Company and the cessation of said employment (the
“Separation”) as outlined in the letter dated February 19, 2008 to which this
Release is attached as Schedule “A” (the “Separation Agreement”); and
     THEREFORE IN ACCORDANCE WITH the letter of employment between the Company
and the Executive dated October 4, 2006 (the “Employment Agreement”) and the
terms and conditions of employment set out therein;
     AND IN CONSIDERATION OF the payment of good and valuable consideration by
the Company to the Executive as set out in the Separation Agreement, the receipt
and sufficiency of which is hereby acknowledged, the Executive covenants,
warrants and agrees as follows:
RELEASE

1.   The Executive has read, understood and having had a reasonable opportunity
to seek legal advice, voluntarily accepts the terms of settlement referred to in
the Separation Agreement in full and final satisfaction and settlement of all
claims or demands that he might have, contractual, statutory or otherwise,
against the Company and its related or affiliated companies, their successors
and assigns, and their respective directors, officers, shareholders and
employees, arising out of the Executive’s employment or the Separation,
including any and all claims which the Executive may have under the Human Rights
Code (British Columbia), under the Employment Standards Act (British Columbia),
for pay instead of notice, severance pay, wages, overtime pay, vacation pay and
any other payments which are included in the terms of settlement referred to in
the Separation Agreement and under any benefit plans in which the Executive
participated during his employment.

CONFIDENTIALITY

2.   For the purposes of this Release, “Confidential Information” means
information disclosed to or known by the Executive as a consequence of or
through his employment with the Company and not otherwise known in the industry
in which the Company is engaged, about the Company’s products, operations,
research, processes or services, including information relating to research,
development, inventions, copyrights, patents, licences, manufacture, production,
purchasing, accounting, financing, engineering, marketing, merchandising and
selling, or about any of the Company’s customers, suppliers, vendors or business
affiliates, and includes the terms of the settlement between the parties
relating to the Separation.   3.   The Executive will not directly or indirectly
use, disseminate or disclose any Confidential Information for his own benefit or
the benefit of any other person or entity. The Executive will take all necessary
precautions against unauthorized disclosure of the Confidential Information.  
4.   If the Executive is requested or ordered by law to disclose any
Confidential Information, he will advise the Company forthwith of such request
or order and provide to the Company all

(LETTERHEAD BOTTOM) [o39470o3947001.gif]

 



--------------------------------------------------------------------------------



 



(LULULEMON ATHLETICA LOGO) [o39470o3947000.gif]

    information concerning such request or order and the opportunity for the
Company to object or intervene, prior to making any disclosure of Confidential
Information.   5.   The Executive agrees that all documents, records, notebooks,
computer disks and similar repositories of or containing Confidential
Information, including all copies thereof, in the Executive’s control or
possession, whether prepared by him or others, have been returned to or left
with the Company.

NON-DISPARAGEMENT

6.   The Executive undertakes and covenants that he will permanently refrain
from directly or indirectly disclosing, expressing, publishing or broadcasting,
or causing to be disclosed, expressed, published or broadcast, or otherwise
disseminated or distributed in any manner, in his own name, anonymously, by
pseudonym or by a third party, to any person whatsoever, any comments,
statements or other communications (the “Statements”), which a reasonable person
would regard as reflecting adversely on the character, reputation or goodwill of
the Company or its employees, officers, directors, investors, shareholders or
agents, or which a reasonable person would regard as reflecting adversely on
their publications, products, or services, and without limiting the generality
of the foregoing, such Statements shall not be made by means of oral
communications, press releases, articles, letters, telephone calls, telephone
messages, e-mail messages, or in postings on the Internet on websites, or to
newsgroups or to listservers.

NON-COMPETITION AND NON-SOLICITATION

7.   For the purposes of this Release, “Competing Business” means:

  (a)   the design, manufacture or distribution of active lifestyle apparel and
accessories (including, without limitation, yoga and other athletic apparel and
accessories); and     (b)   any other business activity the same as or in direct
competition with business activities carried on or being definitively planned by
the Company or its affiliates as of the date of the Separation.

8.   The Executive covenants that for a period of twelve (12) months following
the Separation, the Executive will not do any of the following, directly or
indirectly, whether individually or in conjunction with any other person or
entity:

  (a)   engage or participate in any Competing Business in the United States or
Canada;     (b)   become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in a Competing Business.
Notwithstanding the foregoing, the Executive may hold the outstanding securities
of any class of any publicly-traded securities of any company;     (c)  
influence or attempt to influence any employee, consultant, supplier, licensor,
licensee, contractor, agent, strategic partner, distributor, customer or other
person to terminate or modify any written or oral agreement, arrangement or
course of dealing with the Company or its affiliates; or

(LETTERHEAD BOTTOM) [o39470o3947001.gif]

 



--------------------------------------------------------------------------------



 



(LULULEMON ATHLETICA LOGO) [o39470o3947000.gif]

  (d)   solicit for employment or employ or retain (or arrange to have any other
person or entity employ or retain) any person who has been employed or retained
by the Company or its affiliates within the preceding twelve (12) months.

REASONABLENESS OF OBLIGATIONS

9.   The Executive confirms that the obligations in paragraphs 7 and 8 above are
reasonably necessary for the protection of the Company and its shareholders and,
given the Executive’s knowledge and experience, will not prevent the Executive
from being gainfully employed following the Separation.

MISCELLANEOUS

10.   If any provision, or any part thereof, of this Release is declared
excessively broad, it will be construed so as to afford the Company the maximum
protection permissible by law.   11.   The Executive has read and understood
this Release and has had a reasonable opportunity to obtain independent legal
advice prior to signing it.   12.   This Release will be governed by and
construed in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable in British Columbia.

IN WITNESS WHEREOF the parties have executed this Agreement.

                 
SIGNED, SEALED AND DELIVERED
    )          
in the presence of:
    )          
 
    )          
 
 
    )     /s/ Mike Tattersfield
 
  (s) 
Witness
    )     Mike Tattersfield    
 
               
 
          lululemon athletica inc.    
 
               
 
 
               
Witness
  Per:   /s/ John Currie
 
   
 
          John Currie, Chief Financial Officer    
 
               
 
               
 
               

(LETTERHEAD BOTTOM) [o39470o3947001.gif]

 